22 A.3d 972 (2011)
207 N.J. 62
In the Matter of Joseph A. FOGLIA, an Attorney at Law (Attorney No. XXXXXXXXX).
D-128 September Term 2010, 068600
Supreme Court of New Jersey.
July 22, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-449, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), JOSEPH A. FOGLIA of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1975, and who has been suspended from the practice of law pursuant to Rule 1:20-13(b) since December 10, 2007, should be suspended from practice for a period of two years based on respondent's guilty pleas in the United States District Court for the District of New Jersey to attempted tax evasion and making false statements to a federal agency, conduct in violation of RPC 8.4(b) (conduct that adversely reflects on an attorney's honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having determined that respondent's term of suspension should be retroactive to December 10, 2007;
And good cause appearing;
It is ORDERED that JOSEPH A. FOGLIA is suspended from the practice of law for a period of two years, retroactive to December 10, 2007, and until the further Order of the Court, and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.